Cornell, J.1
The complaint in this action is in the nature of a bill of interpleader in equity, as known and understood prior to the adoption of the code practice. To determine, therefore, the status and rights of plaintiff* in this action, it is necessary to refer to the nature of a suit in equity under the former practice, commenced by such a bill, and the rules and principles governing it.
As to the complainant, the sole office and purpose of such a bill was to relieve him from the risk, uncertainty, and expense of determining, by litigation or otherwise, as to which of several conflicting complainants he was owing and ought to pay an acknowledged debt or duty, his obligation and readiness to pay or discharge the same, upon the settlement of such question, being fully conceded. Hence, in a *9bill of this character, it was necessary for it to appear that • the complainant had no personal interest in such debt or ■duty, or the fund in his possession. He could not claim any relief against any of the claimant defendants, but could only ask leave of the court to pay the money or deliver the property to the one to whom it rightfully belonged, in order that he might thereafter be protected against the claims of all. The only decree the complainant was . entitled to was one of interpleader, and that the bill was properly filed. This being obtained, he was thenceforth altogether out of the suit, the defendants alone being left to contest their conflicting claims, without any aid or interference on his part. 2 Daniel Ch. Pr. 1659, 1660, 1675, 1680, and notes; 2 Barb. Ch. Pr. 117, and cases cited in notes.
It is apparent from these considerations that, with the exception of the question of costs, none of the questions sought to be raised and discussed by plaintiff on this appeal are properly before us for consideration. They all relate ■solely to matters in controversy between the defendants, and which they alone are interested in litigating and settling. The decision of the referee in favor of the assurance company against the other defendant, acquiesced in, as it seems, by her, entitles it to the money paid into court by the plaintiff, -under its order, for the benefit of the successful" litigant defendant, and constitutes full protection to plaintiff against any claim on her part. Plaintiff has no interest, and is under no duty or obligation to prosecute an appeal in her sole interest and behalf, and will not be heard in the .assertion of any of her rights.
In the matter of costs, there was sufficient in the evidence, and the conduct of the plaintiff during the trial, to justify the referee in arriving at the conclusion that the •controversy nominally litigated between the defendants had its origin and support with the plaintiff, and that the action was instituted in bad faith, with the view of hindering and *10delaying the defendant company in the collection of its-claim, and not for the sole purpose of self-protection. Under these circumstances it cannot be said that the referee-erred in awarding costs against the plaintiff.
Order affirmed.

 Berry, J., did not sit in this case.